Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 08/11/21 is acknowledged. 

Status of Claims
Claims 1-20 are pending. 
In the submission filed 08/11/21, claims 1, 2, 8, 9, 11 and 17-19 were amended, and no claims were added or cancelled.
Claims 1-20 are rejected. 

Response to Arguments
Regarding the rejection under 35 U.S.C. 112
In view of the claim amendments, the previous rejections under 35 U.S.C. 112 have been rendered moot or overcome. Applicant's attention is directed to the instant rejections under 35 U.S.C. 112. 

Regarding the rejection under 35 U.S.C. 101
Applicant's arguments filed on 08/11/21 have been fully considered but are not persuasive. 
Applicant's presentation of the claimed subject matter and the purportedly disclosed problem/solution (Response, p. 11, first full paragraph) does not appear entirely accurate. Applicant does not identify where in the specification the putative problem/solution are described, and the specification does not appear to provide such content. Applicant emphasizes the selective populating/displaying of user interface elements, including updating in real time while a user is viewing the data. Although the specification 0052 describes updating displayed data in real time as new data comes in from a service provider, the main driving force behind the increased user convenience and simplified/streamlined interface cited by Applicant in the Response would appear to be customization -- intelligently predicting, based on user specific data, which transactions a user will want to convert to loans so that the user does not have to navigate through resources to search, locate, receive and process data -- see 0024. This customization does not involve real-time updating. In addition, a significant portion of the claimed subject matter pertaining to real-time updating is not supported by Applicant's disclosure. Although Applicant's claims relate in part to a user interface, they are 

Regarding the rejection under 35 U.S.C. 103 
Applicant's arguments filed on 08/11/21 have been fully considered but are not persuasive and/or are moot in view of the new combination of prior art being used in the current rejection.
Regarding the instant amendments to the independent claims, it is noted that:
i. The "authenticating" operation is taught by the prior art already applied to claim 17, as similar or identical subject matter was already present in claim 17.
ii. A "subset" of a plurality of transactions can be a single transaction of the plurality of transactions.
iii. The "determining a transaction" operation (claim 1) is similar or identical to subject matter already or formerly in that claim, e.g., in the preceding operation of that claim.
iv. The "adjusting" or "modifying" is recited as comprising the following operation(s) and hence is taught by the prior art that teaches the following operation(s).
v. The "displaying a notification" operation is so broad that it can refer to the preceding operation(s) (populating/ presenting the interface element/conversion offer and option, for converting a transaction to a loan) and hence is taught by the prior art teaching the preceding operation(s).
It should be noted that the penultimate step of at least claims 11 and 18 does not require that the interface element/ option for conversion offer be populated/presented/displayed after, or non-simultaneously with, the populating/presenting/ displaying of the transaction data.

Regarding support for the instant claim amendments 
The portions of the specification cited by Applicant as providing support for the instant claim amendments have been reviewed and found not to provide the alleged support. Support for some of the instant amendments may be found, e.g., at 0032 (with respect to at least a portion of the "authenticating" operation); 0022 (with respect to at least a portion of the "displaying a notification" operation); 0019, 0041 (with respect to "subset"); 0033 (with respect to at least a portion of the "determining a transaction" operation); 0022, 0024, 0058, 0062 (with respect to a portion of the "adjusting" and "modifying" operations).

Examiner's Comments
Not Positively Recited
Claim 11 recites:
"causing … the transactions processed using the account."
Claim 12 recites:
"wherein the second data for the budget of the user is established for the account in response to an opt-in of the user for a budgetary management process with the account."
Claim 13 recites:
"causing … the user interface provided by the service provider for the account, wherein the user interface further provides access to a process to enter user preferences for the budget."
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Optional Language/Intended Use/Functional Language
Claims 1 and 18 recite:
"determining … a limit extendable to the user via the digital wallet …" 
Claim 11 recites:
"determining … a limit extendable to the user via the account." 
Claim 17 recites 
"requesting an authentication of the user via the user interface for accepting the one or more installment loans" 
"authenticating the computing device for display of the interface element based on the authentication credential"
As per MPEP 2114.II: 
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

See also MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

Therefore, the above claim language, which is optional language/ intended use/functional language, does not limit the scope of the claims under the broadest reasonable interpretation. 

Note: in the interest of compact prosecution, prior art is cited for the above-indicated subject matter that does not serve to differentiate the claims from the prior art/does not limit the scope of the claims. See the rejections under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
In the instant case, claims 1, 11 and 18 are directed to a system, method or non-transitory machine-readable medium.
Claims 1, 11 and 18 are directed to the abstract idea of "providing a user with an option to convert a past transaction to an installment loan, including determining eligibility of the past transaction for the conversion, e.g., based on the user having a budget deficit/insufficient funds (claims 11, 18), and performing the conversion in response to a customer's acceptance of the option (claim 1)," which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites " authenticating a user for access to a … wallet of a user via … of the user; accessing the … wallet comprising instrument data for a payment instrument and the transaction history for the digital wallet; displaying, on … of the user, the transaction history in …, wherein the transaction history comprises a plurality of transactions previously processed using the digital wallet; determining that the user is viewing a subset of the plurality of transactions …; determining, by …, that the subset of the plurality of transactions qualifies for one or more conversions into one or more installment loans based on the instrument data, the transaction history, eligibility factors for the subset of the plurality of transactions for the one or more conversions and a limit extendable to the user via the digital wallet for the one or more installment loans; determining a transaction from the subset of the plurality of transactions to offer an installment loan to the user …; generating an interface element and associating the interface element with the transaction, wherein a selection of the interface element causes the transaction to be converted into the installment loan; … in real-time while the user is viewing the subset of the plurality of transactions, … displaying a notification associated with the installment loan for the transaction." Claims 11 and 18 recite identical or similar limitations, including, e.g., determining a deficit in a budget of a user based on first and second data. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as "a non-transitory memory," "one or more hardware processors," "a user interface," "a computing device," "a digital wallet," "a recommendation engine," and "adjusting … the user interface to include the interface element, wherein the adjusting comprises: dynamically populating the interface element with the transaction within the user interface" represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of providing a user with an option to convert a past transaction to an installment loan, including determining eligibility of the past transaction for the conversion, e.g., based on the user having a budget deficit/ insufficient funds (claims 11, 18), and performing the conversion in response to a customer's acceptance of the option (claim 1) specifically, as recited above.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of providing a user with an option to convert a past transaction to an installment loan, including determining eligibility of the past transaction for the conversion, e.g., based on the user having a budget deficit/ insufficient funds (claims 11, 18), and performing the conversion in response to a customer's acceptance of the option (claim 1), specifically, as recited above, using computer technology (e.g., a one or more hardware processors). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claims 1, 11 and 18 are not patent eligible.
The dependent claims describe further details of the operations or data of the abstract idea, additional operations of or closely associated with the abstract idea, and/or additional elements constituting generic computer elements/ functionality for implementing the abstract idea. Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
Claims 1, 11 and 18 recite "determining that the user is viewing a subset of the plurality of transactions on the computing device via the user interface," but the specification does not provide details on what this action (determining that the user is viewing a subset …) comprises or how it is performed.
Claims 1, 11 and 18 recite "determining, … a limit extendable to the user via the [digital wallet or account]," but the specification does not provide details on what this action (extending a limit via a digital wallet/account) comprises or how it is performed.
Claims 1, 11 and 18 recite "[adjusting or modifying], in real-time while the user is viewing the subset of the plurality of transactions, the user interface to include the …," but the specification does not provide details on what this action (adjusting or modifying, in real-time while the user is viewing the subset of the plurality of transactions …) comprises or how it is performed.
Claim 1 recites "generating … wherein a selection of the interface element causes the transaction to be converted into the installment loan," but the specification does not provide details on what this action (causing the transaction to be converted into the installment loan) comprises or how it is performed.
Claim 11 recites "determining, based on … that the user is viewing the subset of the transactions, that …," but the specification does not provide details on what this action (determining, based on … that the user is viewing the subset of the transactions, that …) comprises or how it is performed.
Claims 11 and 13 recite "causing to be displayed …," but the specification does not provide details on what this action (causing to be displayed …) comprises or how it is performed.
Claim 17 recites "wherein … causing the interface element to be displayed," "requesting an authentication of the user via the user interface for accepting the one or more installment loans" and "authenticating the computing device for display of the interface element based on the authentication credential," but the specification does not provide details on what these actions (causing the interface element to be displayed; requesting an authentication of the user … for accepting the one or more installment loans; authenticating the computing device for display of the interface element based on the authentication credential) comprise or how they are performed.
Thus, with regard to the claimed subject matter indicated above, as per MPEP 2161.01.I: 
"the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.
See also MPEP 2163.03.V.
Claims 2-10, 12-17, 19 and 20 are (also) rejected by virtue of their dependency from a rejected base claim.

Not in the Specification
Claims 1, 11 and 18 recite "determining that the user is viewing a subset of the plurality of transactions on the computing device via the user interface."
Applicant's disclosure provides for displaying a subset of transactions and enabling a user to select and view a subset of transactions (underlining added below):
- 0013 "After processing a transaction, a user may view data having some or all of the transaction information through a display." 

-0033 "For example, display 120 may correspond to a data feed for a transaction history of an account and/or digital wallet that displays all or a subset of previously processed transactions with transaction data 122." 

- 0048 "In activity display interface 1000, a user may view one or more transactions through a particular display, such as an all transactions display 1002 or an outgoing transactions display 1004." (See Fig. 2.)

However, the disclosure does not include any subject matter whatsoever pertaining to determining what a user is actually viewing. Accordingly, the disclosure does not support the above-indicated subject matter. 
Claim 11 recites "determining, based on … that the user is viewing the subset of the transactions, that …," but the disclosure does not support this subject matter, as explained above.
Claims 1, 11 and 18 recite "[adjusting or modifying], in real-time while the user is viewing the subset of the plurality of transactions, the user interface to include the …," but the disclosure does not support this subject matter, as explained above.
Claim 17 recites "requesting an authentication of the user via the user interface for accepting the one or more installment loans," but the disclosure does not support this subject matter. Applicant's disclosure provides authentication for certain purposes (account creation, transaction processing/payment, accessing digital wallet/account) but not for the above-quoted purpose (underlining added below):
- 0010 "An account with a service provider may be established by providing account details, such as a login, password (or other authentication credential, …."
 
- 0012 "In order to pay for the transaction (e.g., a transfer or payment to another user, merchant, or other entity), the user may provide user financial or funding source information or may login to an account with the service provider through authentication information and process the transaction using the account." 

-0032 "Additionally, transaction application 112 may utilize a digital wallet associated with an account with a payment provider, such as transaction processor 130, as the payment instrument, for example, through accessing a digital wallet or account of a user with transaction processor 130 through entry of authentication credentials and/or by providing a data token that allows for processing using the account." 

Claims 2-10, 12-17, 19 and 20 are (also) rejected by virtue of their dependency from a rejected base claim.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Unclear Scope 
Claim 1 recites "displaying … a plurality of transactions previously processed using the digital wallet." Claim 1 is directed to a system comprising a non-transitory memory and one or more hardware processors. It is not clear if claim 1 includes a non-transitory memory and one or more hardware processors, or also a digital wallet.
Claims 1, 11 and 18 recite "determining, … a limit extendable to the user via the [digital wallet or account]." While it is understood how an offer can be extended, it is not clear what is meant by extending a limit, as recited.  
Claims 1 and 8 recite "determining [a/the] transaction … to offer [an/the] installment loan …." This language is ungrammatical and unclear. As best understood, Applicant's disclosure provides for determining a transaction to offer an installment loan for, or determining a transaction for which to offer an installment loan. 
Claim 1 recites "dynamically populating the interface element with the transaction within the user interface …." It is not clear what it means to populate the interface element "with" the transaction. As best understood, Applicant's disclosure provides for populating both the interface element and the transaction in the user interface, and populating the interface element near or in association with the transaction in the user interface (see Fig. 2). The recited language is also confusing because it sounds like the transaction is being inserted into or displayed in the interface element or the like, which is not taught or supported by Applicant's disclosure.
Claims 1, 11 and 18 recite "displaying a notification associated with the [installment loan(s)] for the [transaction(s)] in the user interface." In this recitation "in the user interface" is a dangling modifier; it is not clear if it refers to the displaying of the notification or to the transaction. That is, it is not clear if the recitation is saying (1) that the notification is being displayed in the user interface or (2) that the location of the displaying is unspecified and that the transaction is in the user interface.
Claim 7 recites "wherein the instrument data further comprises a plurality of payment instruments including the payment instrument." In this recitation the word "further" is not clear because the instrument data has not previously been recited as comprising anything. In addition, the "instrument data" was previously (claim 1) recited as "instrument data for a payment instrument." It is not understood how "instrument data for a [single] payment instrument" can itself "comprise a plurality of payment instruments."
Claim 11 recites "generating an interface element comprising an option to accept the one or more installment loans." The interface element is a concrete item on a user interface, while an option is an abstraction. It does not make sense to say that the former comprises the latter. See, e.g., specification 0058 ("The flip option corresponds to an interface element ….").
Claim 11 recites "causing to be displayed … a second portion of the first data that includes the subset of the transactions from the transaction history." The language "a second portion of the first data …" is unclear because no first portion of the first data has been recited.
Claim 14 recites "wherein the plurality of loan recommendation factors comprise at least one of a maximum loan amount to the user with the service provider, a maximum number of loans available to the user with the service provider, a funding instrument preference by the user, …, loan terms available to the user with the service provider, …." The language "with the service provider" (3 instances) is ungrammatical and unclear and as best understood should be "from the service provider." The language "a maximum loan amount to the user with the service provider" is ungrammatical, unclear and ambiguous: does Applicant intend a maximum loan amount available to the user, or a maximum loan amount already issued to the user? The language "a funding instrument preference by the user" is ungrammatical and unclear. A preference may be, e.g., "of" a user or "set by" a user, but not merely "by" a user.  
Claim 16 recites "wherein … a transaction history message for the transaction history …." This language is not clear (what does it mean for a transaction history message to be "for" the transaction history?) and appears redundant.
Claim 18 recites "generating …, wherein the conversion offer comprises an option to convert …; and adjusting … the user interface to include the conversion offer and the option." Since the "generating" operation indicates that the conversion offer comprises the option, then "including" the conversion offer necessarily also includes the option, so it is not clear (and appears redundant) to say "includes the conversion offer and the option." 
Claim 20 recites "wherein the determining that the user has the insufficient funds is by the trained loan conversion engine based on the wallet information." This language is ungrammatical and unclear. As best understood, Applicant intends to recite that the "determining … is performed by  …."
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 2-10, 12-17, 19 and 20 are (also) rejected by virtue of their dependency from a rejected base claim.

Lack of Antecedent Basis
Claim 1 recites "dynamically … the user interface displaying the subset of the plurality of transactions for the transaction history." This recitation lacks antecedent basis because the user interface was not previously recited as displaying the subset of the plurality of transactions. See the previously recited "displaying" operation ("displaying … the transaction history in the user interface, wherein the transaction history comprises a plurality of transactions …").
Claim 7 recites "selecting … the payment instrument for the transaction …." This recitation lacks antecedent basis.  
Claim 10 recites "receiving … in the user interface corresponding to the interface element …." This recitation lacks antecedent basis. There is no previous mention of the "user interface" as "corresponding to the interface element." 
Claims 2-10 are (also) rejected by virtue of their dependency from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cueli et al. (U.S. Patent Application Publication Number 2014/0122338 A1), hereafter Cueli, in view of Hart et al. (U.S. Patent Application Publication Number 2021/0011948 A1), hereafter Hart.

Regarding Claim 1
Cueli teaches:
a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: (Fig. 11, 1120, 1130, 1180, 0120-0122)
(step A) authenticating a user for access to a digital wallet of the user via a user interface on a computing device of the user; (0045-0046, 0056, claims 18-19)
(step B) accessing the digital wallet comprising instrument data for a payment instrument and a transaction history for the digital wallet; (0038, 0042-0043, 0062, 0071, see also prior art citations for step D, below)
(step C) displaying, on the computing device of the user, the transaction history in the user interface, wherein the transaction history comprises a plurality of transactions previously processed using the digital wallet; (0062, 0095, Fig. 7A)
(step C-1) determining that the user is viewing a subset of the plurality of transactions on the computing device via the user interface; (0074, 0095-0099, 0116-0117, Fig. 7A)
(step D) determining, by a recommendation engine, that the subset of the plurality of transactions qualifies for one or more conversions into one or more installment loans based on the instrument data, the transaction history, eligibility factors for the subset of the plurality of transactions for the one or more conversions, and … extendable to the user via the digital wallet for the one or more installment loans; (0074, 0095-0099, 0115-0117, Fig. 7A, see also prior art citations for claim 1, step A, above)
(step D-1) determining a transaction from the subset of the plurality of transactions to offer an installment loan to the user via the user interface; (0074, 0095-0099, 0115-0117, Figs. 7A, 7B, 10)
(step E) generating an interface element and associating the interface element with the transaction, wherein a selection of the interface element causes the transaction to be converted into the installment loan; and (0095-0099, Fig. 7A, 730, Fig. 7B, 740, 0116-0118, Fig. 10, 1030-1050)
(step E-1) adjusting, …, the user interface to include the interface element, wherein the adjusting comprises: (As per prior art citations for claim 1, step F, below)
(step F) … populating the interface element with the transaction within the user interface displaying the subset of the plurality of transactions for the transaction history; and (0095-0100, Figs. 7A, 7B, 0116-0018)
(step F-1) displaying a notification associated with the installment loan for the transaction in the user interface. (As per prior art citations for claim 1, step F, above)
Cueli 0002 teaches various embodiments that allow for spending control. These embodiments include ring-fencing (e.g., Figs. 5A, 5B and 8 and associated text), spend benchmarking/ comparison (e.g., Figs. 6A, 6B and 9 and associated text), and installment loans (e.g., Figs. 7A, 7B and 10 and associated text). The portions of Cueli cited above relate to the installment loans embodiment. In the ring-fencing embodiment Cueli teaches a spending limit (maximum cap limit) as an eligibility factor for making a transaction using a credit account. Note that since buying on credit is borrowing money, such a transaction is a kind of loan. Thus, Cueli's ring-fencing embodiment teaches:
(step D) … a limit … (0080, see 0035, 0064, 0075-0088 for context)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Cueli's installment loans embodiment by incorporating therein these teachings of Cueli's ring-fencing embodiment, namely, Cueli's spending limit as a factor for determining eligibility for obtaining credit, that is to say, applying the idea of a spending limit (taught in the realm of determining eligibility for a credit transaction) to the realm of determining eligibility for an installment loan. This would have been obvious because Cueli's overall purpose is to promote/permit spending control by users. Cueli achieves this purpose by the aforementioned various embodiments (ring fencing, spending benchmarks/comparisons, installment loans). The combination in question would promote/permit additional spending control in the installment loans context/embodiment, and hence would enhance Cueli's invention (in particular, the installment loans embodiment) and promote Cueli's purpose. Furthermore, this combination is obvious because Cueli 0125 explicitly teaches that his different embodiments are freely combinable with one another. Finally, the combination in question is also a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.
Cueli does not explicitly disclose but, in analogous art, Hart teaches (note: as indicated above, Cueli teaches a portion of the following steps, and accordingly although Hart teaches the entirety of these steps Hart is relied upon only for what Cueli does not teach):
(step E-1) adjusting, in real-time while the user is viewing the subset of the plurality of transactions, the user interface to include the interface element, wherein the adjusting comprises: (Abstract, 0006, 0009, 0079-0083, Fig. 13, 1308, Fig. 14, 1416, Fig. 15, 1508, Fig. 16, 1612)
(step F) dynamically populating the interface element with the transaction within the user interface displaying the subset of the plurality of transactions for the transaction history; and (Abstract, 0006, 0009, 0079-0083, Fig. 13, 1308, Fig. 14, 1416, Fig. 15, 1508, Fig. 16, 1612)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Cueli's systems and methods for converting transactions to installment loans, by incorporating therein these teachings of Hart regarding dynamically updating transaction data to add (populate) interactable transaction-related elements (interface element) in real time while the user is viewing the user interface (in response to a revision in transaction data or in response to user input), because this would enable users to act on newly available information more quickly, which improves user service, experience, functionality and satisfaction, and this real-time updating has become a must-have and user expectation. See Plews ("Improving User Experience With Real-Time Features"; full citation listed on Form PTO-892, Notice of References Cited). Thus, too, the combination in question is also a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claim 10
	Cueli in view of Hart teaches base claim 1. Cueli further teaches:
wherein the operations further comprise: receiving the selection of the interface element via the interface element in the user interface corresponding to the interface element; and (As per prior art citations for claim 1, step E, above)
determining whether to provide the installment loan to the user through the digital wallet based on the transaction and user information for the user. (As per/further to prior art citations for claim 1, step D, above, 0074)

Claims 2-5, 9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cueli et al. (U.S. Patent Application Publication Number 2014/0122338 A1), hereafter Cueli, in view of Hart et al. (U.S. Patent Application Publication Number 2021/0011948 A1), hereafter Hart, and further in view of Dennison et al. (U.S. Patent Application Publication Number 2017/0053254 A1), hereafter Dennison.

Regarding Claim 2
Cueli in view of Hart teaches base claim 1. Cueli in view of Hart does not explicitly disclose but, in analogous art, Dennison teaches:
(step A) wherein prior to the determining that the subset of the plurality of transactions qualifies for the one or more conversion, the operations further comprise: determining, using the recommendation engine, a funding requirement for the user based on the digital wallet and user data for the user; and (0027, 0030, 0033, Fig. 2, see also 0037, 0041, 0047, claims 1 and 13; 0017-0018, 0021; 0021, 0025, 0049)
(step B) determining that an amount to resolve the funding requirement is unavailable to the user through the digital wallet, (As per prior art citations for claim 2, step A, above)
(step C) wherein the transaction is determined in response to determining that the amount is unavailable through the digital wallet. (0027, 0049-0050)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Cueli's systems and methods for converting transactions to installment loans, by incorporating therein these teachings of Dennison regarding determining a customer's required bill payments, determining that the customer lacks sufficient funds to pay the amounts due, and, in response to determining the lack of funds, offering the customer the option to convert the transaction to an installment loan, because it would provide customers with more flexibility with respect to paying bills, e.g., permitting the user to borrow from a third party service provider to pay a bill when the user lacks sufficient funds, and thus would minimize late fees and disruption of services provided by billers. See Dennison, 0014.

Regarding Claim 3
Cueli in view of Hart and Dennison teaches base claim 1 and intervening claim 2. Dennison further teaches:
wherein the funding requirement comprises a recurring bill of the user, and wherein the funding requirement is further determined based on at least one of a past paid bill by the user, a billing account linked with the digital wallet, or a bill request by a billing entity associated with the recurring bill. (As per/further to prior art citations for claim 2, step A, above, see also 0035 repeating payments, periodic bills)

Regarding Claim 4
	Cueli in view of Hart and Dennison teaches base claim 1 and intervening claim 2. Dennison further teaches: 
wherein the determining the funding requirement comprises: accessing budget information for the user; and determining that the budget information indicates that the user owes the funding requirement at a future time. (As per prior art citations for claim 2, step A, above; 0014, 0029-0033; 0041, 0048)

Regarding Claim 5
	Cueli in view of Hart and Dennison teaches base claim 1 and intervening claim 2. Dennison further teaches:
wherein the funding requirement is further determined based on at least one of a user browsing history, a user shopping list, a user purchase request, or a user financing preference. (As per/further to prior art citations for claim 2, step A, above, see also 0014, 0029-0032)

Regarding Claim 9
	Cueli in view of Hart and Dennison teaches base claim 1. Cueli further teaches: 
wherein the transaction is determined based on at least one of an interest rate for the installment loan, a transaction type for the transaction, or a transaction amount for the transaction, and (As per/further to prior art citations for claim 1, step D, above, 0074)
Dennison further taches:
wherein the operations further comprise: determining whether to revoke the installment loan based on an action by the user associated with the digital wallet. (0049, 0050)

Regarding Claim 11
	Cueli teaches:
(step A) authenticating a user for access to an account of the user via a user interface on a computing device of the user, wherein the account comprises a transaction history of transactions processed using a plurality of payment instruments; (As per prior art citations for claim 1, step A)
(step C) causing to be displayed, on the computing device of the user, the transaction history in the user interface, wherein the transaction history comprises the transactions processed using the account; (As per prior art citations for claim 1, step C, above)
(step C-1) determining that the user is viewing a subset of the transactions on the computing device via the user interface; (0074, 0095-0099, 0116-0117, Fig. 7A)
(step E) determining, based on … and that the user is viewing the subset of the transactions, that the subset of the transactions are available for one or more conversions to one or more installment loans for an amount of the subset of the transactions, wherein the amount is at least a first portion of a total amount for the subset of the transactions, and wherein the one or more installment loans are available for the one or more conversions based on … extendable to the user via the account; (As per prior art citations for claim 1, step D, above)
(step F) generating an interface element comprising an option to accept the one or more installment loans; and (As per prior art citations for claim 1, step E, above; alternately taught by Dennison, 0053-0055, 0017-0019, 0027)
(step F-1) modifying, …, the user interface to include the interface element, wherein the modifying comprises: (As per prior art citations for claim 11, step G, below)
(step G) causing to be displayed, on the computing device of the user, the interface element within the user interface during a display of at least a second portion of the first data that includes the subset of the transactions from the transaction history; and (As per prior art citations for claim 1, steps E and F, above)
(step G-1) displaying a notification associated with the one or more installment loans for the subset of the transactions in the user interface (As per prior art citations for claim 11, step G, above)
Cueli does not explicitly disclose but, in analogous art, Dennison teaches:
(step B) accessing, by a service provider, the account of the user, wherein the account further comprises first data for the plurality of payment instruments and second data associated with a budget of the user; (As per prior art citations for claim 2, step A, and claim 4, above)
(step D) determining a deficit in the budget of the user based on the first data and the second data; (As per prior art citations for claim 2, step A, and claim 4, above)
(step E) … the deficit …; (As per prior art citations for claim 2, step C, above)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Cueli with Dennison's teachings on the same grounds as explained for claim 2.
Cueli's installment loans embodiment (above teachings) does not explicitly disclose (see claim 1) but, in analogous art, Cueli's ring-fencing embodiment teaches:
(step E) … a limit … (As per prior art citations for claim 1, above)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have combined Cueli's embodiments on the same grounds as explained for claim 1.
Cueli does not explicitly disclose but, in analogous art, Hart teaches (note: as indicated above, Cueli teaches a portion of the following step, and accordingly although Hart teaches the entirety of this step Hart is relied upon only for what Cueli does not teach):
(step F-1) modifying, in real-time while the user is viewing the subset of the transactions, the user interface to include the interface element, wherein the modifying comprises: (Abstract, 0006, 0009, 0079-0083, Fig. 13, 1308, Fig. 14, 1416, Fig. 15, 1508, Fig. 16, 1612)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Cueli with Hart's teachings on the same grounds as explained for claim 1.

Regarding Claim 12
	Cueli in view of Hart and Dennison teaches base claim 11. Dennison further teaches:
wherein the second data for the budget of the user is established for the account in response to an opt-in of the user for a budgetary management process with the account. (0014, 0029-0031, see also prior art citations for claim 4, above)

Regarding Claim 13
Cueli in view of Hart and Dennison teaches base claim 11. Dennison further teaches:
(step A) wherein prior to accessing the account of the user, the method further comprises: receiving, by the service provider, a request to access the account of the user; (0014, 0029-0031, see also prior art citations for claim 4, above)
(step B) causing to be displayed, on the computing device, account information for the account via the user interface provided by the service provider for the account, wherein the user interface provides access to a process to enter user preferences for the budget; (0053-0055, 0017-0019, 0027, 0014, 0029-0031, see also prior art citations for claim 4, above)
(step C) receiving the user preferences via the user interface; and (As per prior art citations for claim 13, step B, immediately above)
(step D) determining the second data based on the user preferences. (0027, 0030, 0033, Fig. 2, see also 0037, 0041, 0047, claims 1 and 13; 0017-0018, 0121; 0021, 0025, 0049; 0027 0049-0050, also as per prior art citations for claims 4 and 5, above)

Regarding Claim 14
	Cueli in view of Hart and Dennison teaches base claim 11. Cueli or Dennison further teaches:
wherein the one or more installment loans are based on a plurality of loan recommendation factors associated with at least one of loan information for the service provider or user information for the user, wherein the plurality of loan recommendation factors comprise at least one of a maximum loan amount to the user with the service provider, a maximum number of loans available to the user with the service provider, a funding instrument preference by the user, a return policy for at least one of the transactions, a transaction type for a transaction, a transaction risk for a particular transaction type, loan terms available to the user with the service provider, or a loan history of the user. (Cueli, as per prior art citations for claim 1, step D, above, see also prior art citations for claims 9, 10, above, 0074; Dennison, 0027, 0049, 0050)

Regarding Claim 15
	Cueli in view of Hart and Dennison teaches base claim 11. Cueli or Dennison, respectively, further teaches:
wherein prior to the generating the interface element, the method further comprises one of: 
(substep A) receiving a request for the one or more installment loans via the user interface; or (Cueli, as per prior art citations for claim 1, step E, above)
(substep B) detecting an account condition for the account, wherein the account condition comprises a requirement for the one or more installment loans based on the first data and the second data. (Dennison, 0027, 0041, 0047, see 0029-0033, 0041-0042) 

Regarding Claim 16
	Cueli in view of Hart and Dennison teaches base claim 11. Cueli or Dennison further teaches:
wherein the user interface comprises one of an account interface of one of a website for the service provider or a dedicated application of the service provider, a transaction history message for the transaction history, a receipt interface associated with the transaction history, or a data feed provided for the transaction history. (Cueli, as per prior art citations for claim 1, step E, above, e.g., Figs. 7A, 7B; Dennison, 0053-0055, 0017-0019, 0027)


Regarding Claim 17
	Cueli in view of Hart and Dennison teaches base claim 11. Cueli or Dennison further teaches:
wherein prior to causing the interface element to be displayed, the method further comprises: requesting an authentication of the user via the user interface for accepting the one or more installment loans; receiving an authentication credential from the computing device via the user interface; and authenticating the computing device for display of the interface element based on the authentication credential. (Cueli, 0045-0046, 0056, claims 18-19; Dennison, 0026)

Regarding Claim 18
	Cueli teaches:
(step A) authenticating a user for a digital wallet of the user via a user interface on a device of the user, wherein the digital wallet comprises a transaction history; (As per prior art citations for claim 1, step A, above)
(step B) displaying, on the device of the user, the transaction history in the user interface, wherein the transaction history comprises previous transactions processed using funding instruments linked to the digital wallet; (As per prior art citations for claim 1, step C, above)
(step C-1) determining that the user is viewing a subset of the previous transactions on the device via the user interface; (0074, 0095-0099, 0116-0117, Fig. 7A) 
(step D) determining, by a trained loan conversion engine based on a plurality of conversion factors for the previous transactions, that one of the subset of the previous transactions is available to be converted to a loan associated with an amount of funds to resolve the payment, wherein the conversion factors comprise at least a limit extendable to the user via the digital wallet for the loan; (As per prior art citations for claim 1, step D, above; alternately taught by Dennison, 0027, 0049-0050)
(step E) generating, a conversion offer for the one of the subset of the previous transactions, wherein the conversion offer comprises an option to convert the one of the subset of the previous transactions to the loan; and (As per prior art citations for claim 1, step E, above; alternately taught by Dennison, 0027)
(step E-1) adjusting, …, the user interface to include the conversion offer and the option, wherein the adjusting comprises: (As per prior art citations for claim 18, step F, below)
(step F) dynamically presenting the option for the conversion offer on the device via the user interface with the one of the subset of the previous transactions in the transaction history; and (As per prior art citations for claim 1, steps E and F, above)
(step F-1) displaying a notification associated with the loan for the conversion offer for the one of the subset of the previous transactions in the user interface. (As per prior art citations for claim 18, step F, above)
Cueli does not explicitly disclose but, in analogous art, Dennison teaches:
(step C) determining, based on the digital wallet of the user and a payment for a transaction from the previous transactions, that the user has insufficient funds from the funding instruments linked to the digital wallet to resolve the payment; (As per prior art citations for claims 2 and 4, above)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Cueli with Dennison's teachings on the same grounds as explained for claim 2.
Cueli does not explicitly disclose but, in analogous art, Hart teaches (note: as indicated above, Cueli teaches a portion of the following step, and accordingly although Hart teaches most of this step Hart is relied upon only for what Cueli does not teach):
(step E-1) adjusting, in real-time while the user is viewing the subset of the previous transactions, the user interface to include …, wherein the adjusting comprises: (Abstract, 0006, 0009, 0079-0083, Fig. 13, 1308, Fig. 14, 1416, Fig. 15, 1508, Fig. 16, 1612)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Cueli with Hart's teachings on the same grounds as explained for claim 1.

Regarding Claim 19
	Cueli in view of Hart and Dennison teaches base claim 18. Dennison further teaches:
wherein the determining that the user has the insufficient funds comprises receiving a request for the loan via a wallet interface for the digital wallet displayed by the user interface of the device, wherein the conversion offer is displayed within the wallet interface. (0027, see also 0017-0018, 0121, 0053-0055, 0017-0019, and prior art citations for claim 2, above)

Regarding Claim 20
	Cueli in view of Hart and Dennison teaches base claim 18. Dennison further teaches:
wherein the operations further comprise: accessing wallet information for the digital wallet comprising at least funding information for the funding instruments and the transaction history for the previous transactions, (As per prior art citations for claim 2, above; alternately taught by Cueli, as per prior art citations for claim 1, step B, above)
wherein the determining that the user has the insufficient funds is by the trained loan conversion engine based on the wallet information. (As per prior art citations for claim 2, step A, above)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cueli et al. (U.S. Patent Application Publication Number 2014/0122338 A1), hereafter Cueli, in view of Hart et al. (U.S. Patent Application Publication Number 2021/0011948 A1), hereafter Hart, further in view of Dennison et al. (U.S. Patent Application Publication Number 2017/0053254 A1), hereafter Dennison, and further in view of Sanchez et al. (U.S. Patent Application Publication Number 2014/0100931 A1), hereafter Sanchez.

Regarding Claim 6 
Cueli in view of Hart and Dennison teaches base claim 1 and intervening claim 2. 
Cueli in view of Hart and Dennison does not explicitly disclose but, in analogous art, Sanchez teaches:
wherein the funding requirement comprises a portion of a split payment owed by the user for the amount, and wherein the funding requirement is determined in response to receiving the split payment from an entity or another user requiring the portion of the split payment from the user. (Figs. 3-5, 0060-0066, e.g., Fig. 5, 515, 0062, 0065)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Cueli's systems and methods for converting transactions to installment loans, by incorporating therein these teachings of Sanchez regarding determining a payment obligation of a split bill, because it would permit/ accommodate split billing, improving user-friendliness of using smartphones for electronic wallet transactions, see Sanchez 0003, and it would allow consumers to better manage their budget and control spending, see Sanchez 0066, Cueli 0002-0007.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cueli et al. (U.S. Patent Application Publication Number 2014/0122338 A1), hereafter Cueli, in view of Hart et al. (U.S. Patent Application Publication Number 2021/0011948 A1), hereafter Hart, and further in view of Goodwin (U.S. Patent Application Publication Number 2014/0129357 A1).

Regarding Claim 7
	Cueli in view of Hart teaches base claim 1. Cueli further teaches:
wherein the instrument data further comprises a plurality of payment instruments including the payment instrument, and (As per prior art citations for claim 1, step B, above; 0042)
Cueli in view of Hart does not explicitly disclose but, in analogous art, Goodwin teaches:
wherein the operations further comprise: selecting, using the recommendation engine, the payment instrument for the transaction based on at least one of a partner agreement with a partner service for the payment instrument or a purchase type of the transaction using the payment instrument. (0072)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Cueli's systems and methods for converting transactions to installment loans, by incorporating therein these teachings of Goodwin regarding recommending best/ preferred payment method(s) for a transaction, since this feature of Goodwin helps a customer get the most value from a transaction (e.g., lowest cost, greatest financial benefit/reward), which in turn assists the customer in controlling spending and managing a budget, see Goodwin, 0003, Cueli, 0002-0007.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cueli et al. (U.S. Patent Application Publication Number 2014/0122338 A1), hereafter Cueli, in view of Hart et al. (U.S. Patent Application Publication Number 2021/0011948 A1), hereafter Hart, and further in view of Jagalpure et al. (U.S. Patent Application Publication Number 2020/0160295 A1), hereafter Jagalpure.

Regarding Claim 8
Cueli in view of Hart teaches base claim 1. 
Cueli in view of Hart does not explicitly disclose but, in analogous art, Jagalpure teaches:
wherein the determining the transaction to offer the installment loan comprises: scoring, using the recommendation engine, each of the subset of the plurality of transactions for the one or more conversions into the one or more installment loans; and (0023, 0060; 0029, 0043-0044, Fig. 3, 308, 0051, Fig. 3, 312)
selecting the transaction from the subset of the plurality of transactions based on a highest score of the each of the subset of the plurality of transactions. (0023, 0060; 0029, 0043-0044, Fig. 3, 308, 0051, Fig. 3, 312)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Cueli's systems and methods for converting transactions to installment loans, by incorporating therein these teachings of Jagalpure regarding scoring transactions and selecting transactions based on a highest score, since this would most successfully permit users to convert transactions to installment loans (by selecting transactions found to be eligible) and to obtain the most favorable installment loans, see Jagalpure, 0044, and thereby would help users save money and thus control spending, see Cueli, 0002-0007.

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. In particular Walker, Pinto, Ferreira da Silva, and Welch teach, inter alia, details of converting transactions to installment loans; Macedo teaches, inter alia, details of digital wallets in the context of converting transactions to installment loans; Griffin and Barkas teach, inter alia, details of bill payment services and determining that users have insufficient funds to pay bills; at least Berry, Jagalpure, Pinto, Barkas, Ferreira da Silva, Griffin, and Walker teach inter alia, a maximum cap on an installment loan amount or on a similar spending amount; and Plews teaches, inter alia, updating in real time a user interface (displaying transactions) with interactable transaction-related elements in response to the generation of new transaction-related data or in response to user input; all the foregoing such as described in the instant application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am – 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWP/
Examiner, Art Unit 3692
/ERIC T WONG/Primary Examiner, Art Unit 3692